     Case 2:19-cv-01919-JAM-CKD Document 7 Filed 10/16/19 Page 1 of 2

 1    Edward S. Zusman (SBN 154366)
      Alan Patrick Smith (SBN 298556)
 2    MARKUN ZUSMAN FRENIERE & COMPTON LLP
      465 California Street, Suite 401
 3    San Francisco, California 94104
      Telephone: (415) 438-4515
 4    Facsimile: (415) 434-4505
 5    Attorneys for Defendant,
      IQ Data International, Inc.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
      JA’KEENIA AKHEMIEN, and                          Case No.: 2:19-cv-01919-JAM-CKD
11    WINTERS AKHEMIEN,
12                           Plaintiff,                STIPULATION EXTENDING TIME TO
                                                       RESPOND TO COMPLAINT
13    vs.
14    IQ DATA INTERNATIONAL, INC.,
15                           Defendant.
16

17          WHEREAS, on September 20, 2019, Plaintiffs commenced an action against Defendant
18   by filing a Complaint in the United States District Court for the Eastern District of California;
19          WHEREAS, IQ Data International, Inc. (“IQ Data”) was served with the Complaint on
20   September 26, 2019;
21          WHEREAS, IQ Data requested that its time to respond to the Complaint be extended to
22   November 7, 2019 and Plaintiffs agreed to that extension;
23          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between
24   Plaintiffs and IQ Data, pursuant to Local Rule 144(a), that IQ Data shall have until November 7,
25   2019, to file and serve its response to the Complaint.
26
27

28                                                     1
                  STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
     Case 2:19-cv-01919-JAM-CKD Document 7 Filed 10/16/19 Page 2 of 2

 1   Dated: October 16, 2019           SULAIMAN LAW GROUP, LTD.
 2
                                       By    /s/ Taxiarchis Hatzidimitriadis
 3                                            Taxiarchis Hatzidimitriadis
 4                                     Attorney for Plaintiffs
 5
     Dated: October 16, 2019           MARKUN ZUSMAN FRENIERE & COMPTON
 6                                     LLP
 7
                                       By    /s/ Alan Patrick Smith
 8                                            Alan Patrick Smith

 9                                     Attorney for Defendant IQ Data International, Inc.

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                        2
               STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
